Marston, C. J.
While I concur in the result arrived at by Mr. Justice Campbell in this case, yet I am also of opinion that the circuit court had no jurisdiction of the case because of the amount in volved, therein.
The whole theory and policy of our legislation has been against the commencement of such petty cases in the circuit *479court. There are sections in the general replevin act, chapter 213, 2 Comp Laws, p. 1883, which seem to contemplate that suits may be commenced in the circuit where the value of the property is under one hundred dollars. See § 6735. This does not however in my opinion contemplate that actions clearly within the jurisdiction of a justice, may be commenced in the circuit. The true object and meaning thereof is, that where the plaintiff, his agent or attorney, in good faith commences his action in the circuit, believing the property to be of the value of one hundred dollars or upwards, the fact that the appraisers, court or jury may find it to be of less value, would not deprive the court of its jurisdiction. In this case the amount involved was but a dollar' and a half, and no one could have supposed the. property was of much greater value, and I cannot believe it was the design to commence such an action in a court where the costs would so far outweigh the value of the property, and I cannot permit such a case to pass unnoticed.